ORDER
PER CURIAM.
Donald Caplan (Caplan) and the Nikki Caplan Memorial Fund Committee (Committee) appeals from the trial court’s judgment in favor of the St. Louis Aviation Museum on Caplan’s and Committee’s petition requesting accounting, injunction, and specific performance.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum, for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).